 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3 UNITED STATES OF AMERICA, et al.,                    IN EQUITY NO.C-125

 4                  Plaintiffs,                         CASE NO.: 3-73-CV-00125-MMD-WGC

 5          vs.

 6 WALKER RIVER IRRIGATION DISTRICT,                    ORDER MODIFYING WALKER RIVER
   et al.,                                              DECREE TO CONFORM WITH STATE
 7                                                      ENGINEER RULING NO. 6271 RE
             Defendants.                                INSTREAM FLOW WATER RIGHTS
 8                                                      PERMIT NO. 80700
 9

10          Pursuant to the Order on Mandate (ECF #1516) and the Order of July 20, 2018 (ECF
11 #1517), the Walker River Decree is hereby amended in Accordance with Nevada State Engineer

12 Ruling No. 6271.

13          NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
14 that, as set forth in Nevada State Engineer Ruling No. 6271, and as upheld and affirmed by the

15 United States Court of Appeals for the Ninth Circuit in United States, et al. v. United States Board

16 of Water Commissioners, et al., 890 F.3d 1134 (9th Cir. 2018), modified by 893 F.3d 578 (9th Cir.

17 2018), the following water rights, or portions thereof, under the Walker River Decree, entered

18 herein on April 15, 1936, as modified April 24, 1940, are hereby amended to reflect changes in the
19 manner of use and place of use from irrigation use to instream flow for wildlife purposes in the

20 Walker River and Walker Lake. This modification does not make any changes to the listed owner

21 of the water rights claims, or any portions thereof, as set forth in the Walker River Decree, even

22 though the ownership of the water rights claims has changed since the entry of this Decree.

23 Additionally, the portions of the claims that were not modified by Ruling No. 6271, and which

24 therefore retain their purpose of use as irrigation as set forth in Paragraph II of the Walker River

25 Decree, entered herein on April 15, 1936, as modified April 24, 1940, are listed in this Order only

26 to reflect the remaining number of acres irrigated, the remaining amount of water to be
27 administered by priority, and the description of the remaining place of use as of the date of entry

28 of the Decree.
 1 Claim 23, Conway, Estate of P. J., (Rallen Ranch), portion changed to instream flows for wildlife
   purposes,
 2
   As set forth in Nevada State Engineer Ruling No. 6271 (March 20, 2014), and as upheld and
 3 affirmed by the United States Court of Appeals for the Ninth Circuit in United States, et al. v.
   United States Board of Water Commissioners, et al., 890 F.3d 1134 (9th Cir. 2018), modified by
 4 893 F.3d 578 (9th Cir. 2018), the portion of water right Claim 23 in the first table below shall be
   administered by the Water Master at the point of non-diversion as set forth in Ruling No. 6271
 5 when in priority, as shown in the second column (year of priority) and third column (amount at
   point of non-diversion) of the table. Thereafter, the Water Master shall administer and protect
 6 from diversion by others at and downstream of the point of non-diversion the consumptive use
   portion, being 3.10 acre-feet per acre, which has been converted to flow measured in cubic feet per
 7 second as shown in the fourth column (amount of consumptive use). At the Wabuska Gage, said
   changed water right shall be administered in the Walker River and Weber Reservoir through the
 8 Walker River Paiute Tribe reservation pursuant to the Lower Walker River Conveyance Protocols,
   all as more fully set forth in Nevada State Engineer Ruling No. 6271, the 2018 Ninth Circuit
 9 Decision and the terms of Permit No. 80700. The non-consumptive use portion of the water rights
   shall be administered by the Water Master in her or his discretion pursuant to the Walker River
10 Decree and the 1953 Rules and Regulations for the Distribution of Water on the Walker River
   Stream System, including to avoid conflict with and injury to existing water rights at and
11 downstream of the point of non-diversion and to mitigate hydrologic system losses, from the point
   of non-diversion to the point or points where the non-consumptive use portion historically
12 returned to the Walker River upstream of the Wabuska Gage.

13                               Amount at
                                  Point of       Amount of       No. of
                     Year of        Non-        Consumptive       Acres
14                   Relative    Diversion           Use        Formerly
            Stream   Priority    (in c.f.s. )     (in c.f.s.)   Irrigated                Description of Place of Use
15         Walker    1887          0.39           0.207          32.5       Walker River from the Point of Non-
           River     1894          0.09           0.048           7.5       Diversion, through USGS Wabuska
16                   1900          0.12           0.064           10        Gage, then through Weber Reservoir into
                     1906          0.12           0.064           10        and including Walker Lake.
17

18
     Claim 23, Conway, Estate of P. J., (Rallen Ranch), portion remaining in irrigation,
19
                                Amount at
20                   Year of     Point of        No. of
                     Relative   Diversion         Acres
            Stream   Priority   (in c.f.s. )    Irrigated                        Description of Place of Use
21
                     1887         0.39           32.5
22         Walker    1894         0.09            7.5       Frac. of SW1/4 Section 10; E1/2 of E1/2 Section 16,
           River     1900         0.12           10.0       T. 14 N., R. 25 E.
23                   1906         0.12           10.0

24
     ///
25
     ///
26
     ///
27
     ///
28

                                                                    2
 1 Claim 23A, Conway, Estate of P. J., (Warren Ranch). portion changed to instream flows for
   wildlife purposes,
 2
   As set forth in Nevada State Engineer Ruling No. 6271 (March 20, 2014), and as upheld and
 3 affirmed by the United States Court of Appeals for the Ninth Circuit in United States, et al. v.
   United States Board of Water Commissioners, et al., 890 F.3d 1134 (9th Cir. 2018), modified by
 4 893 F.3d 578 (9th Cir. 2018), the portion of water right Claim 23A in the first table below shall be
   administered by the Water Master at the point of non-diversion as set forth in Ruling No. 6271
 5 when in priority, as shown in the second column (year of priority) and third column (amount at
   point of non-diversion) of the table. Thereafter, the Water Master shall administer and protect
 6 from diversion by others at and downstream of the point of non-diversion the consumptive use
   portion, being 3.10 acre-feet per acre, which has been converted to flow measured in cubic feet per
 7 second as shown in the fourth column (amount of consumptive use). At the Wabuska Gage, said
   changed water right shall be administered in the Walker River and Weber Reservoir through the
 8 Walker River Paiute Tribe reservation pursuant to the Lower Walker River Conveyance Protocols,
   all as more fully set forth in Nevada State Engineer Ruling No. 6271, the 2018 Ninth Circuit
 9 Decision and the terms of Permit No. 80700. The non-consumptive use portion of the water rights
   shall be administered by the Water Master in her or his discretion pursuant to the Walker River
10 Decree and the 1953 Rules and Regulations for the Distribution of Water on the Walker River
   Stream System, including to avoid conflict with and injury to existing water rights at and
11 downstream of the point of non-diversion and to mitigate hydrologic system losses, from the point
   of non-diversion to the point or points where the non-consumptive use portion historically
12 returned to the Walker River upstream of the Wabuska Gage.

13                               Amount at
                                  Point of       Amount of       No. of
                     Year of        Non-        Consumptive       Acres
14                   Relative    Diversion           Use        Formerly
            Stream   Priority    (in c.f.s. )     (in c.f.s.)   Irrigated             Description of Place of Use
15         Walker    1880         1.035           0.550          86.28 Walker River from the Point of Non-
           River     1888          0.96           0.510           80   Diversion through USGS Wabuska Gage,
16                   1900          1.38           0.734         115.04 then through Weber Reservoir into and
                                                                       including Walker Lake.
17

18 Claim 23A, Conway, Estate of P. J., (Warren Ranch), portion remaining in irrigation,
19                              Amount at
                     Year of     Point of        No. of
20                   Relative   Diversion         Acres
            Stream   Priority   (in c.f.s. )    Irrigated                     Description of Place of Use

21         Walker    1880       0.045           3.72        Frac. of E1/2 of NW1/4 and Frac. of NE1/4 of
           River     1888         0.0            0.0        NE1/4, all within Section 9, T. 14 N. 1 R. 25 E.
22                   1900        0.06           4.96

23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                                    3
 1 Claim 35, Dickson, John, Successor to Mary E. Young, portion changed to instream flow for
   wildlife purposes,
 2
   As set forth in Nevada State Engineer Ruling No. 6271 (March 20, 2014), and as upheld and
 3 affirmed by the United States Court of Appeals for the Ninth Circuit in United States, et al. v.
   United States Board of Water Commissioners, et al., 890 F.3d 1134 (9th Cir. 2018), modified by
 4 893 F.3d 578 (9th Cir. 2018), the portion of water right Claim 35 in the first table below shall be
   administered by the Water Master at the point of non-diversion as set forth in Ruling No. 6271
 5 when in priority, as shown in the second column (year of priority) and third column (amount at
   point of non-diversion) of the table. Thereafter, the Water Master shall administer and protect
 6 from diversion by others at and downstream of the point of non-diversion the consumptive use
   portion, being 3.10 acre-feet per acre, which has been converted to flow measured in cubic feet per
 7 second as shown in the fourth column (amount of consumptive use). At the Wabuska Gage, said
   changed water right shall be administered in the Walker River and Weber Reservoir through the
 8 Walker River Paiute Tribe reservation pursuant to the Lower Walker River Conveyance Protocols,
   all as more fully set forth in Nevada State Engineer Ruling No. 6271, the 2018 Ninth Circuit
 9 Decision and the terms of Permit No. 80700. The non-consumptive use portion of the water rights
   shall be administered by the Water Master in her or his discretion pursuant to the Walker River
10 Decree and the 1953 Rules and Regulations for the Distribution of Water on the Walker River
   Stream System, including to avoid conflict with and injury to existing water rights at and
11 downstream of the point of non-diversion and to mitigate hydrologic system losses, from the point
   of non-diversion to the point or points where the non-consumptive use portion historically
12 returned to the Walker River upstream of the Wabuska Gage.

13                               Amount at
                                  Point of       Amount of       No. of
                     Year of        Non-        Consumptive       Acres
14                   Relative    Diversion           Use        Formerly
            Stream   Priority    (in c.f.s. )     (in c.f.s.)   Irrigated                Description of Place of Use
15         Walker    1881          0.24           0.128           20        Walker River from the Point of Non-
           River                                                            Diversion through USGS Wabuska Gage,
16                                                                          then through Weber Reservoir into and
                                                                            including Walker Lake.
17

18
     Claim 35, Dickson, John, Successor to Mary E. Young, portion remaining in irrigation,
19
                                Amount at
20                   Year of     Point of        No. of
                     Relative   Diversion         Acres
            Stream   Priority   (in c.f.s. )    Irrigated                        Description of Place of Use
21
           Walker    1881        0.24             20        W1/2 of SW1/4 of Section 2, Frac. of E1/2 of SE1/4
22         River                                            of Section 3, T. 14 N., R. 25 E.

23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28

                                                                    4
 1 Claim 44, Farrell, Mary Parker, Successor to John B. Gallagher, (per J.O. Parker), entire claim
   changed to instream flow for wildlife purposes,
 2
   As set forth in Nevada State Engineer Ruling No. 6271 (March 20, 2014), and as upheld and
 3 affirmed by the United States Court of Appeals for the Ninth Circuit in United States, et al. v.
   United States Board of Water Commissioners, et al., 890 F.3d 1134 (9th Cir. 2018), modified by
 4 893 F.3d 578 (9th Cir. 2018), water right Claim 44 shall be administered by the Water Master at
   the point of non-diversion as set forth in Ruling No. 6271 when in priority, as shown in the second
 5 column (year of prioirty) and third column (amount at point of non-diversion) of the table.
   Thereafter, the Water Master shall administer and protect from diversion by others at and
 6 downstream of the point of non-diversion the consumptive use portion, being 3.10 acre-feet per
   acre, which has been converted to flow measured in cubic feet per second as shown in the fourth
 7 column (amount of consumptive use). At the Wabuska Gage, said changed water right shall be
   administered in the Walker River and Weber Reservoir through the Walker River Paiute Tribe
 8 reservation pursuant to the Lower Walker River Conveyance Protocols, all as more fully set forth
   in Nevada State Engineer Ruling No. 6271, the 2018 Ninth Circuit Decision and the terms of
 9 Permit No. 80700. The non-consumptive use portion of the water rights shall be administered by
   the Water Master in her or his discretion pursuant to the Walker River Decree and the 1953 Rules
10 and Regulations for the Distribution of Water on the Walker River Stream System, including to
   avoid conflict with and injury to existing water rights at and downstream of the point of non-
11 diversion and to mitigate hydrologic system losses, from the point of non-diversion to the point or
   points where the non-consumptive use portion historically returned to the Walker River upstream
12 of the Wabuska Gage.

13                              Amount at
                                 Point of       Amount of       No. of
                     Year of       Non-        Consumptive       Acres
14                   Relative   Diversion           Use        Formerly
            Stream   Priority   (in c.f.s. )     (in c.f.s.)   Irrigated             Description of Place of Use
15         Walker    1880         0.60           0.319           50        Walker River from the Point of Non-
           River     1901         0.18           0.096           15        Diversion through USGS Wabuska Gage,
16                                                                         then through Weber Reservoir into and
                                                                           including Walker Lake.
17

18 / / /
19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /
27 / / /

28 / / /

                                                                   5
 1 Claim 67, Guild, Penrose and West, Successors to John B. Gallagher (per Lena Roy), entire claim
   changed to instream flow for wildlife purposes,
 2
   As set forth in Nevada State Engineer Ruling No. 6271 (March 20, 2014), and as upheld and
 3 affirmed by the United States Court of Appeals for the Ninth Circuit in United States, et al. v.
   United States Board of Water Commissioners, et al., 890 F.3d 1134 (9th Cir. 2018), modified by
 4 893 F.3d 578 (9th Cir. 2018), water right Claim 67 shall be administered by the Water Master at
   the point of non-diversion as set forth in Ruling No. 6271 when in priority, as shown in the second
 5 column (year of priority) and third column (amount at point of non-diversion) of the table.
   Thereafter, the Water Master shall administer and protect from diversion by others at and
 6 downstream of the point of non-diversion the consumptive use portion, being 3.10 acre-feet per
   acre, which has been converted to flow measured in cubic feet per second as shown in the fourth
 7 column (amount of consumptive use). At the Wabuska Gage, said changed water right shall be
   administered in the Walker River and Weber Reservoir through the Walker River Paiute Tribe
 8 reservation pursuant to the Lower Walker River Conveyance Protocols, all as more fully set forth
   in Nevada State Engineer Ruling No. 6271, the 2018 Ninth Circuit Decision and the terms of
 9 Permit No. 80700. The non-consumptive use portion of the water rights shall be administered by
   the Water Master in her or his discretion pursuant to the Walker River Decree and the 1953 Rules
10 and Regulations for the Distribution of Water on the Walker River Stream System, including to
   avoid conflict with and injury to existing water rights at and downstream of the point of non-
11 diversion and to mitigate hydrologic system losses, from the point of non-diversion to the point or
   points where the non-consumptive use portion historically returned to the Walker River upstream
12 of the Wabuska Gage.

13                                     Amount at
                                        Point of       Amount of       No. of
                            Year of       Non-        Consumptive       Acres
14                          Relative   Diversion           Use        Formerly
               Stream       Priority   (in c.f.s. )     (in c.f.s.)   Irrigated             Description of Place of Use
15           Walker         1877         0.86           0.459          72         Walker River from the Point of Non-
             River          1896         1.10           0.583         91.43       Diversion through USGS Wabuska Gage,
16                          1904         0.05           0.029         4.571       then through Weber Reservoir into and
                                                                                  including Walker Lake.
17

18 / / /
19 / / /

20 / / /

21 / / /

22

23
               1
                   Claim 67 of the Walker River Decree established the 1896 rights at a rate of 1.01 cfs for the purpose of
24 irrigating 92 acres of land, and the 1904 rights at a rate of 0.05 cfs for the purpose of irrigating 4 acres of land. The
     Conditional Stipulation to Resolve Certain Protest Issues Regarding Application 80700 dated June 28, 2013, between
25 the National Fish & Wildlife Foundation and the Walker River Irrigation District, which was accepted and
     incorporated into Nevada State Engineer Ruling No. 6271 as Attachment 1, reduced the irrigated acres of the 1896
26 claim by 0.57 acres and increased the irrigated acres of the 1904 claim by 0.57 acres. This change does not result in
     any difference to the rates of diversion or duty of water granted under Ruling No. 6271; the primary change is to the
27 benefit of junior water users by moving 0.57 acres of Program Water rights from a senior priority year of 1896 to a
     more junior priority year of 1904.
28

                                                                          6
 1 Claim 89, Lyon County Bank (N.P. Neilson) Successor to Sarah Jane Rallens, et al., portion
   changed to instream flow for wildlife purposes,
 2
   As set forth in Nevada State Engineer Ruling No. 6271 (March 20, 2014), and as upheld and
 3 affirmed by the United States Court of Appeals for the Ninth Circuit in United States, et al. v.
   United States Board of Water Commissioners, et al., 890 F.3d 1134 (9th Cir. 2018), modified by
 4 893 F.3d 578 (9th Cir. 2018), the portion of water right Claim 89 in the first table below shall be
   administered by the Water Master at the point of non-diversion as set forth in Ruling No. 6271
 5 when in priority, as shown in the second column (year of priority) and third column (amount at
   point of non-diversion) of the table. Thereafter, the Water Master shall administer and protect
 6 from diversion by others at and downstream of the point of non-diversion the consumptive use
   portion, being 3.10 acre-feet per acre, which has been converted to flow measured in cubic feet per
 7 second as shown in the fourth column (amount of consumptive use). At the Wabuska Gage, said
   changed water right shall be administered in the Walker River and Weber Reservoir through the
 8 Walker River Paiute Tribe reservation pursuant to the Lower Walker River Conveyance Protocols,
   all as more fully set forth in Nevada State Engineer Ruling No. 6271, the 2018 Ninth Circuit
 9 Decision and the terms of Permit No. 80700. The non-consumptive use portion of the water rights
   shall be administered by the Water Master in her or his discretion pursuant to the Walker River
10 Decree and the 1953 Rules and Regulations for the Distribution of Water on the Walker River
   Stream System, including to avoid conflict with and injury to existing water rights at and
11 downstream of the point of non-diversion and to mitigate hydrologic system losses, from the point
   of non-diversion to the point or points where the non-consumptive use portion historically
12 returned to the Walker River upstream of the Wabuska Gage.

13                               Amount at
                                  Point of       Amount of       No. of
                     Year of        Non-        Consumptive       Acres
14                   Relative    Diversion           Use        Formerly
            Stream   Priority    (in c.f.s. )     (in c.f.s.)   Irrigated   Description of Place of Use
15        Walker     1874          0.40           0.213         33.36       Walker River from the Point of Non-
          River      1880          0.11           0.061          9.55       Diversion through USGS Wabuska Gage,
16                   1891          0.11           0.057          8.93       then through Weber Reservoir into and
                                                                            including Walker Lake.
17

18 Claim 89, Lyon County Bank (N.P. Neilson) Successor to Sarah Jane Rallens, et al., portion
   remaining in irrigation,
19
                                Amount at
20                   Year of     Point of        No. of
                     Relative   Diversion         Acres
            Stream   Priority   (in c.f.s. )    Irrigated                           Description of Place of Use
21
          Walker     1874        2.29           190.64 Frac. of E1/2 of NW1/4 of Section 3; NE1/4 of
22        River      1880        0.66            54.45 Section 3; NE1/4 of NW1/4 of Section 11; NW1/4 of
                     1891        0.61            51.07 NE1/4 of Section 11; W1/2 of NE1/4 of NE1/4 of
23                                                     Section 11; all within T. 14 N., R. 25 E.; and SE1/4
                                                       of SE1/4 of Section 34; T. 15 N., R. 25 E.
24

25
            IT IS SO ORDERED.
26
            Dated:   April 15, 2019
27

28                                                              District Court Judge

                                                                    7
